The attorney for respondent herein having filed a Motion to Remand this case to *842the Public Employees Relations Commission for redetermination in light of the amendment of Section 447.203, Fla.Stat., and petitioner having filed no objection thereto, upon consideration, it is.
ORDERED that said motion is granted and the case is hereby remanded for the purposes specified in the motion.
Any party dissatisfied with the decision of the commission on reconsideration may file a new petition for writ of certiorari.
Case Remanded.'